         Case 3:21-cv-00011-DCG Document 12 Filed 03/31/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION
                                                                                                UI
                                                     §
BRANDON CALLIER,                                     §
                                                     §
                               Plaintiff,            §
                                                     §
               v.                                    §
                                                     §
THE LITIGATION PRACTICE GROUP, PC                    §
a California professional corporation, DANIEL        §       Case # 3:21-CV-00011-DCG
MARCH, KEEPING CAPITAL, LLC, a Florida               §
Limited Liability Company d/b/a DEBT                 §
DISSOLUTION, and DAVID KING                          §
                                                     §
                               Defendants.           §
                                                     §


       REQUEST FOR ENTRY OF DEFAULT JUDGMENT FOR SUM CERTAIN
       Plaintiff Brandon Callier requests that the Clerk of Court enter Judgment by Default
against Defendants Keeping Capital, LLC and David King, pursuant to Federal Rule of Civil
Procedure 55(bXl). In support of this request Plaintiff relies upon the record in this case and the
statement of amount due and affidavit submitted herein.


DateMarch3l,2021
                                                     Brandon Callier
                                                     Plaintiff, Pro Se
             Case 3:21-cv-00011-DCG Document 12 Filed 03/31/21 Page 2 of 4



                                    UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF TEXAS
                                          EL PASO DIVISION

                                                          §
BRANDON CALLIER,                                          §
                                                          §
                                      Plaintiff,          §
                                                          §
                    v.                                    §
                                                          §
THE LITIGATION PRACTICE GROUP, PC §
a California professional corporation, DANIEL §                     Case # 3:21-C V-000l1-DCG
MARCH, KEEPING CAPITAL, LLC, a Florida §
Limited Liability Company dlb/a DEBT                      §
DISSOLUTION, and DAVID KiNG                               §
                                                          §
                                      Defendants.         §
                                                          §



  AFFIDAVIT IN SUPPORT OF REQUEST FOR DEFAULT JUDGMENT FOR SUM
               CEERTAIN and STATEMENT OF AMOUNT DUE
I, Brandon Callier, being duly sworn, state as follows:

    1.   1   am the Plaintiff, Pro Se, in the above-entitled action and I am familiar with the file,
         records, and pleadings in this matter.
   2. The amount due in this action is:
               a.   $500 in statutory damages for each of 13   §   227(b) violations pursuant to 47
                    U.S.C.   §   227(b)(3)(B); and
               b. $500 in statutory damages for each of 13     §   227(c) violations pursuant to 47
                    U.S.C. § 227(c)(5)(B).
                    For a total of $13,000.00
   3. This action was filed on or about January 19, 2021. Proof of service documents duly
         filed in the docket of this case show that the defendants were served with the Summons
         and Complaint in this action more than sixty (60) days ago, that defendants are not in
         military service, or an infant or incompetent.
   4. Defendants did not answer or otherwise appear in the above-entitled action and time to do
         so has lapsed.
        Case 3:21-cv-00011-DCG Document 12 Filed 03/31/21 Page 3 of 4




   5. Defendant David King is the owner of Defendant Debt Dissolution.
   6. Defendants The Litigation Practice Group and Daniel March were previously dismissed
       from the case.
   7. From December 15, 2020 to December 18, 2020 Defendants sent Plaintiff 13 robocalls

       and robotexts.
   8. Pursuant to Federal Rule 55(a)   of the Federal Rules of Civil Procedure, the Clerk of the
       Court entered a Certificate of the Entry of Default against the Defendants Keeping
       Capital, LLC and David King on March 23, 2021.
   9. Upon information and belief, the amount due of $13,000 is justly due and owing and no
       part thereof has been paid except as herein set forth.
   10. The disbursements set forth in this affidavit and sought to be taxed have been made in the

       action or will necessarily be made or incurred therein.

Dated March 27, 2021


Sworn to and subscribed
Me this j3 dayo       1'
                                                                dJ   C)   i--
20J                                                  Brandon Callier
                                                     Plaintiff, Pro-se
       Notary Public
My Commission Expires:          /j 7oL.(




                                                 2
           Case 3:21-cv-00011-DCG Document 12 Filed 03/31/21 Page 4 of 4




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                               EL PASO DIVISION


BRANDON CALLIER,

                            Plaintiff,

                 V.




THE LITIGATION PRACTICE GROUP, PC                       Case # 3:21-CV-0001I-DCG
a California professional corporation, DANIEL
MARCH, KEEPING CAPITAL, LLC, a Florida
Limited Liability Company dlb/a DEBT
DISSOLUTION, and DAVID KING

                            Defendants.



                              CERTIFICATE OF SERVICE
       Ihereby certify that on March 29, 20211 caused a true copy of the foregoing, REQUEST
FOR ENTRY OF DEFAULT JUDGMENT FOR SUM CERTAIN, and AFFIDAVIT IN
SUPPORT OF REQUEST FOR DEFAULT JUDGMENT FOR SUM CERTAIN and
STATEMENT OF AMOUNT DUE, to be served via United States Postal Service on David
King, Defendant and Registered Agent of Defendant Keeping Capital LLC at 6445 Hollywood
Boulevard Sarasota, Florida, 34231.



March 31, 2021                            Respectfully submitted,




                                          Brandon Callier
                                          Plaintiff Pro Se
                                          6336 Franklin Trail Drive
                                          El Paso, TX 79912
                                          Cal1ier74(i)gmaiI .com
